 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-00129-TLN
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   MILDRED DOSSMAN,                                   DATE: November 1, 2018
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 1, 2018.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 December 6, 2018, and to exclude time between November 1, 2018, and December 6, 2018, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes various reports and data. The government is in the process of producing additional

27          discovery to defendant, which originates from related case.

28                 b)      Counsel for defendant desires additional time to review existing discovery,


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          prepare for a potential trial, and consider the proof against the elements in the charged offenses.

 2          The defense will also review the new discovery as it is received.

 3                 c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                 d)      The government does not object to the continuance.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of November 1, 2018 to December 6,

12          2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20

21
      Dated: October 30, 2018                                 MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ PAUL HEMESATH
24                                                            PAUL HEMESATH
                                                              Assistant United States Attorney
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: October 30, 2018                        /s/ CHRIS COSCA
 1                                                  CHRIS COSCA
                                                    Counsel for Defendant
 2
                                                    Mildred Dossman
 3

 4

 5

 6                                      FINDINGS AND ORDER

 7        IT IS SO FOUND AND ORDERED this 30th day of October, 2018.

 8

 9

10

11                                             THE HONORABLE TROY L. NUNLEY
                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
